211 F.3d 429 (7th Cir. 2000)
SCOTT A. FOUNTAIN,  Petitioner-Appellant,v.UNITED STATES OF AMERICA,    Respondent-Appellee.
No. 97-3124
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 27, 1999
Decided May 1, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 97 C 218--John C. Shabaz, Chief Judge. [Copyrighted Material Omitted]
Before BAUER, COFFEY and EASTERBROOK, Circuit Judges.
COFFEY, Circuit Judge.


1
Nine years after his  direct appeals to this Court, on April 1, 1997,  Petitioner Scott A. Fountain ("Fountain") moved  to vacate his sentence under 28 U.S.C. sec. 2255.  After the district court denied his sec. 2255  motion on June 2, 1997, Fountain moved to alter  or amend the judgment, which the district court  also denied. On August 7, 1997, Fountain appealed  the court's June 2, 1997 decision and  subsequently filed a request for a certificate of  appeal-ability with the court. Although the trial  judge denied Fountain's request, we granted the  petitioner a certificate of appeal-ability limited  to the question of whether he was denied the  effective assistance of counsel when his trial  counsel failed to object at trial and failed to  raise on direct appeal the issue of whether he  was denied a fair trial when he was allegedly  required to wear leg shackles in the presence of  the jury.


2
We AFFIRM.

I.  BACKGROUND

3
On August 14, 1986, a jury found Fountain  guilty of murdering a federal correctional  officer and conspiring to commit that murder. He  was sentenced to life imprisonment plus 150 years  on September 19, 1986.1 We affirmed his murder  conviction on February 22, 1988, while modifying  his sentence on the conspiracy conviction.2


4
Nine years later, on April 1, 1997, Petitioner  moved to vacate his sentence under 28 U.S.C. sec.  2255, listing fourteen grounds, not including  sub-parts, in support of his motion. Although the  district court denied his sec. 2255 motion on  June 2, 1997, Fountain remained undeterred and  moved to alter or amend the district court's  judgment on June 12, 1997, which was also denied  5 days later.


5
Seeking appellate review, Petitioner filed a  notice of appeal and, as required under 28 U.S.C.  sec. 2253, requested a certificate of  appeal-ability from the district court. Although  the district judge denied his request, on  September 28, 1998, this Court granted a  certificate only as to one issue:


6
IT IS FURTHER ORDERED that a certificate of  appeal-ability is GRANTED only as to the following  issue:    whether petitioner was denied the effective  assistance of counsel when his attorney failed to  make appropriate objections or motions during  trial, and failed to raise on direct appeal, the  issue of whether petitioner was denied a fair  trial because he was required to wear leg  shackles, which the jury was able to see.

II.  ISSUE

7
Our review on appeal is limited to whether  petitioner was denied the effective assistance of  counsel when his attorney failed to make  appropriate objections or motions during trial or  raise on direct appeal the issue of whether  Fountain was denied a fair trial because he was  allegedly required to wear leg shackles in the  presence of the jury. This issue, however, begs  a number of more preliminary questions: Did  Fountain in fact wear shackles during trial; and  if true, were they visible to the jury (i.e.,  were they covered or hidden from the view of the  jury)?

III.  DISCUSSION

8
At the outset, Petitioner attempts to raise  additional issues, extraneous to the above  certified question, including that: the district  court lacked subject matter jurisdiction because  the locus of where the crime occurred was not  within the "territorial jurisdiction" of the  federal government; and his counsel's failure to  object to the trial judge's reading of his 1984  pre-sentence report and the prejudicial and  irrelevant questioning of his inmate witnesses  and the government's closing arguments, fell  below an objective standard of reasonableness.


9
These issues, however, have not been properly  presented to us for review. An appeal under sec.  2255 is permissible only if a certificate of  appeal-ability is issued. See 28 U.S.C. sec.  2253(c)(1)(B). "The certificate is a screening  device, helping to conserve judicial (and  prosecutorial) resources. The obligation to  identify a specific issue concentrates the  parties' attention (and screens out weak issues);  the limitation to constitutional claims also  reduces the number of appeals while  simultaneously removing a category of claim that  . . . has poor prospects." Young v. United  States, 124 F.3d 794, 799 (7th Cir. 1997).  Indeed, unless the parties "confine [their]  attention to the questions in the certificate of  appeal-ability, specification serves no function."  Sylvester v. Hanks, 140 F.3d 713, 715 (7th Cir.  1998). Here, Petitioner raises numerous arguments  that do not speak directly, or even tangentially,  to the question certified and without an  expansion of the certificate by this Court, we  are not required to and will not address them,  regardless of their merits.


10
Fountain contends that these additional  arguments are consistent with our order  accompanying our granting of the certificate of  appeal-ability. That order, however, clearly  stated that we were appointing counsel for the  petitioner and set forth the briefing schedule  "[p]ursuant to this court's order of September  28, 1998" granting the certificate. The order  also reiterated the sole certified question:


11
Counsel shall address the following issue, as  well as any other issues he deems appropriate:    Whether petitioner was denied the effective  assistance of counsel when his attorney failed to  make appropriate objections or motions during  trial, and failed to raise on direct appeal, the  issue of whether petitioner was denied a fair  trial because he was required to wear leg  shackles, which the jury was able to see.    Despite the petitioner's contention and his  counsel's woeful attempts to strain this Court's  language,3 it is obvious that only arguments  that directly address the specific ineffective  assistance of counsel claim identified in the  certificate of appeal-ability would be  "appropriate," and accordingly, we see no need to  discuss any others. We proceed on the sole issue  identified in the certificate.


12
We review a district court's denial of a sec.  2255 motion to vacate the sentence de novo on  questions of law and for clear error on factual  issues. See Wilson v. United States, 125 F.3d 1087, 1090 (7th Cir. 1997); Stoia v. United  States, 109 F.3d 392, 395 (7th Cir. 1997). An  ineffective assistance of counsel claim that  constitutes the basis of a sec. 2255 motion is  reviewed de novo. See id.


13
A sec. 2255 motion must be granted when a  defendant's "sentence was imposed in violation of  the Constitution or laws of the United States."  28 U.S.C. sec. 2255. It is well-established,  however, that a sec. 2255 motion is not a  substitute for direct appeal. See Barnickel v.  United States, 113 F.3d 704, 706 (7th Cir. 1997).  Claims not raised on direct appeal are barred  from collateral review unless upon review, we  have been convinced that a failure to consider  the issue would amount to a fundamental  miscarriage of justice. See Prewitt v. United  States, 83 F.3d 812, 816 (7th Cir. 1996).  Ineffective assistance of counsel claims will  generally fit into this mold; they generally are  not appropriate for review on direct appeal as  they often attempt to rely on evidence outside  the record. See United States v. D'Iguillont, 979 F.2d 612, 614 (7th Cir. 1992). Nonetheless,  "[r]egardless of when it is made, because counsel  is presumed effective, a party bears a heavy  burden in making out a winning claim based on  ineffective assistance of counsel." United States  v. Trevino, 60 F.3d 333, 338 (7th Cir. 1995).


14
To make out a successful ineffective assistance  of counsel claim, the petitioner must demonstrate  that: (1) his counsel's performance fell below an  objective standard of reasonableness; and (2) the  deficient performance so prejudiced his defense  that it deprived him of a fair trial. See  Strickland v. Washington, 466 U.S. 668, 688-94  (1984).


15
With regard to the performance prong, [the]  defendant must direct us to the specific acts or  omissions which form the basis of his claim. The  court must then determine whether, in light of  all the circumstances, the alleged acts or  omissions were outside the wide range of  professionally competent assistance.


16
Trevino, 60 F.3d at 338. Moreover, claims that an  attorney was ineffective necessarily involve  inquiries into an attorney's trial strategies,  which in turn requires facts which usually are  not contained in the trial record. As such, many  trial determinations, like so many "other  decisions that an attorney must make in the  course of representation[, are] a matter of  professional judgment." United States v.  Berkowitz, 927 F.2d 1376, 1382 (7th Cir. 1991).  Thus, we must resist a natural temptation to  become a "Monday morning quarterback." Harris v.  Reed, 894 F.2d 871, 877 (7th Cir. 1990).


17
It is not our task to call the plays as we think  they should have been called. On the contrary, we  must seek to evaluate the conduct from counsel's  perspective at the time, and must indulge a  strong presumption that counsel's conduct falls  within a wide range of reasonable professional  assistance.


18
United States v. Ashimi, 932 F.2d 643, 648 (7th  Cir. 1991) (citations and quotations omitted).


19
Should the petitioner satisfy the performance  prong, he must then fulfill the prejudice prong  by demonstrating "that there is a reasonable  probability that, but for counsel's  unprofessional errors, the result of the  proceedings would have been different." United  States v. Starnes, 14 F.3d 1207, 1209-10 (7th  Cir. 1994). "In making the determination whether  the specified errors resulted in the required  prejudice, a court should presume . . . that the  judge or jury acted according to law."  Strickland, 466 U.S. at 694. Further,


20
[A] court hearing an ineffectiveness claim must  consider the totality of the evidence before the  judge or jury. Some of the factual findings will  have been unaffected by the errors, and factual  findings that were affected will have been  affected in different ways. Some errors will have  had a pervasive effect on the inferences to be  drawn from the evidence, altering the entire  evidentiary picture, and some will have had an  isolated, trivial effect. Moreover, a verdict or  conclusion only weakly supported by the record is  more likely to have been affected by errors than  one with overwhelming record support. Taking the  unaffected findings as a given, and taking due  account of the effect of the errors on the  remaining findings, a court making the prejudice  inquiry must ask if the defendant has met the  burden of showing that the decision reached would  reasonably likely have been different absent the  errors.


21
Id. at 695-96.


22
Initially, we must resolve whether Fountain has  directed this Court's attention to facts that  will serve to establish that he in fact did wear  shackles in the presence of the jury.4 The  petitioner's briefs submitted to this Court fails  to identify any evidence of his shackles, or for  that matter, that the jury was able to see them  if they were looking, and our review of the  record fails to reveal the same. But it is  interesting to note that Fountain asserts that  witnesses at trial made in-court identifications  of him by describing the shoes and pants he was  wearing in court,5 thus indicating, he  suggests, that his entire body, including his  shackles, were in plain view of the jury. Our  review of this bald assertion, however, reveals  no evidence or suggestion that he wore shackles  which were seen by the jury or that any witness  made any reference to, described or mentioned the  petitioner as wearing shackles. Fountain also  directs our attention to just prior to the  beginning of jury deliberations when he and his  counsel were asked to approach the judge for a  brief bench conference, which he claims, also  exposed his shackles to the jury. Here again,  Fountain's argument constitutes nothing but a  bald and unsupported assertion of a fact not set  forth in the record.6 Indeed, the absence of  any direct or indirect evidence of the  petitioner's shackles in the trial transcripts,  as well as the raising of this issue nine years  after his direct appeal, strongly suggests the  absence of his shackling.7 But even if we were  to assume that the petitioner was shackled, he  has also failed to present any evidence that the  jury was aware of them or that they were readily  visible.8


23
Accordingly, we conclude that with nothing more  than Fountain's own unsupported assertions of his  shackling that the jury was able to see, and a  record devoid of any reference to such, he has  failed to sufficiently "direct us to the specific  acts or omissions which form the basis of his  [ineffective assistance of counsel] claim." See  Trevino, 60 F.3d at 338. Thus, we also conclude  that the petitioner has failed to overcome the  heavy burden and presumption that his counsel was  constitutionally effective. See id.


24
But even if we were to assume that the  petitioner was shackled during trial and the jury  could and did observe his shackles, such a  viewing by the jury would not have caused any  prejudice because it would have revealed facts  that the jury in all probability ascertained from  the trial: the trial testimony reflected that  Fountain was incarcerated in a maximum security  prison when the murder of the correctional  officer took place. Moreover, we cannot say with  any certainty that "but for" his counsel's  failure to object to or appeal the jury's  observation of his shackles, the outcome of the  trial would have been different, see Starnes, 14 F.3d at 1209-10, in light of the substantial  evidence of his guilt posited at trial.9 All of  the events leading up to Fountain's involvement  in the murder of the correctional officer, from  the pre-murder planning, to the murder itself and  the post-murder admissions, were established and  corroborated by witness testimony and physical  evidence.10  Thus, had the petitioner even  detailed specific facts of his shackling to our  satisfaction, his claim would still fall short  because he has failed to establish that he was  prejudiced by the allegedly defective assistance  of counsel.


25
Moreover, although there exists case law that  has held that the shackling of a defendant in  front of a jury can have a prejudicial impact  upon the rights of a defendant, see Illinois v.  Allen, 397 U.S. 337, 344 (1970); Harrell v.  Israel, 672 F.2d 632, 635 (7th Cir. 1982), it is  well established that a defendant may be shackled  in the presence of a jury upon a showing of  "extreme need," which has been defined as  "necessary to maintain the security of the  courtroom." Lemons v. Skidmore, 985 F.2d 354, 358  (7th Cir. 1993). After holding a hearing to  determine a restraining scheme that would balance  the court's safety concerns against the potential  prejudice to a defendant, a trial court has wide  discretion in determining whether there is an  "extreme need" for the restraining of a  defendant. See id. Thus, assuming Fountain wore  shackles at trial and the jury was able to see  them, the trial judge was not required to sustain  an objection in light of the court's strong  interest in maintaining courtroom security and  its wide discretion in determining when and what  restraints are required. See id. Similarly, in  Woods v. Thieret, 5 F.3d 244, 248-49 (7th Cir.  1993), we considered the criminal histories of  the defendants and the physical layout of the  courtroom when we upheld a trial judge's use of  restraints for inmates with violent criminal  histories and serving long sentences, as  necessary to maintain the security concerns of  the court as well as the U.S. Marshals. Likewise  here, the trial judge could very well have  required Fountain to wear shackles at trial  because at the time, he was incarcerated "in  administrative segregation at the level 6,  maximum security prison at Marion, Illinois," had  a criminal history of various military offenses,  including assault with a dangerous weapon and  destroying government property, and "experienced  a poor adjustment throughout his incarceration .  . . [with] numerous disciplinary actions which  are related to his impulsive and quick temper."  Again, we are of the opinion that even if  Fountain was shackled in the presence of the jury  and established that his counsel's assistance was  defective, he has failed to demonstrate prejudice  because effective counsel likely would not have  altered the results of the proceedings. See  Starnes, 14 F.3d at 1209-10.


26
We deny the petitioner's sec. 2255 motion to  vacate his sentence.

IV.  CONCLUSION

27
We conclude that the petitioner has failed to  sufficiently detail the specific facts and  circumstances of his shackling at trial and  failed to demonstrate sufficient prejudice caused  by the alleged ineffective assistance of counsel.


28
We AFFIRM.



Notes:


1
 This Court vacated Fountain's original conviction  due to the district court's failure to comply  with Federal Rule of Criminal Procedure 11(f) and  remanded the case for re-pleading. See United  States v. Fountain, 777 F.2d 351, 357-59 (7th  Cir. 1985). Although not at issue in this appeal,  for a full procedural history and background of  Fountain's offenses and conviction, see United  States v. Fountain, 777 F.2d 351 (7th Cir. 1985),  and United States v. Fountain, 840 F.2d 509 (7th  Cir. 1988).


2
 For reasons explained in our previous opinion, we  deleted the sentencing judge's 50-year  postponement of Fountain's parole eligibility.  See Fountain, 840 F.2d at 523.


3
 In his reply brief, counsel for the petitioner-  appellant also suggests that the certificate of  appealability actually certified two broad  issues: (1) "whether Fountain's counsel failed to  make appropriate objections or motions during  trial"; and (2) "whether Fountain's counsel  failed to raise on direct appeal the issue of  whether he was denied a fair trial because he was  required to wear leg shackles which the jury was  able to see." Although we understand Counsel's  zealous desire to advocate all possible arguments  on behalf of his client, his strained reading of  the certificate of appeal-ability is unusual.


4
 The trial judge did not discuss whether the  petitioner was in fact shackled at trial,  possibly because he saw no need to in light of  his finding that "[t]he record indicates that  counsel's decisions [not to object to his  client's shackling] did not fall below an  objective standard of reasonableness.  Furthermore, Petitioner has not demonstrated that  the outcome of the trial would have been  different absent these decisions."


5
 When asked at trial if he saw Fountain in the  courtroom today and if he could describe where he  was sitting and what he was wearing, Richard  Sealey responded, "Well, he is sitting on my  left, which is next to you and got a brown tie  on, brown Hush Puppies--well, cream Hush Puppies,  brown pants, and like a looks like a white shirt  to me."


6
 At oral argument, counsel for the government on  appeal and at trial, Assistant United States  Attorney John Vaudreuil, stated that although  Fountain was shackled when he was transported to  and from the courthouse, as we would expect and  as that is the usual practice and procedure when  federal prisoners are in transit, he was never  shackled in court in front of the jury. In fact,  Mr. Vaudreuil stated that in his 20 year career  as an Assistant U.S. Attorney, he is aware of  only one case where a defendant was forced to  wear shackles at trial, and this case is not the  one.


7
 As such, a quite plausible reason why his counsel  never objected to his shackling is that the  petitioner was never shackled in the courtroom in  the presence of the jury.


8
 In fact, despite the petitioner's suggestions  that his shackles were visible to the jury and  witnesses during trial, witness Larry Vaughn  initially mis-identified one of Fountain's  attorneys as the defendant. Further, Fountain did  not take the stand in his own defense. But even  if Fountain was required to wear shackles while  seated at the defense table, the government  contends that due to the arrangement of the  tables, counsel, individuals at the tables, as  well as the raised position of the witness chair  in front of the jury box, it was unlikely that  the jury even saw Fountain's legs during trial.


9
 Indeed, the government asserts that if there was  a "shackle sighting" during the brief bench  conference at the conclusion of trial, it would  be insufficient to satisfy the prejudice prong of  the test.


10
 Fountain did not challenge his conviction on  direct appeal based on the sufficiency of the  evidence.